IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20585
                        __________________


JESSIE ELLISON,

                                      Petitioner-Appellant,

versus

WAYNE SCOTT, Director,
Texas Department of Criminal Justice,
Institutional Division,
JOHN W. KYLE, JAMES A. LYNAUGH,
S.O. WOODS, JR., DAN SMITH,

                                      Respondents-Appellees.


                       ---------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. CA-H-93-1347

                      ----------------------

                         November 2, 1995

Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jessie Ellison requests a certificate of probable cause

(CPC) to appeal the district court's dismissal of his petition

for habeas corpus.   He also appeals the district court's

dismissal as frivolous of his civil rights complaint.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-20585
                                -2-


     Ellison's petition is more properly construed as a petition

pursuant to 28 U.S.C. § 2241 rather than § 2254; however,

construing the petition as pursuant to § 2241 has no practical

effect in this case because briefing by the respondents is not

appropriate and the district court's judgment may be affirmed

without further proceedings.   See United States v. Cleto, 956
F.2d 83, 84 (5th Cir. 1992); Clark v. Williams, 693 F.2d 381,

381-82 (5th Cir. 1982)(summary disposition of an appeal).

     Although § 2241 contains no explicit exhaustion requirement,

this court has required a petitioner seeking relief under § 2241

first to exhaust his state remedies.   The exhaustion requirement

is satisfied when the substance of the federal habeas claim has

been fairly presented to the highest state court.   Picard v.

Conner, 404 U.S. 270, 275 (1971).   Ellison may challenge the

revocation of his parole by filing a habeas corpus petition in

the Court of Criminal Appeals, the highest state court for

criminal matters.   See Richardson v. Procunier, 762 F.2d 429,

431-32 (5th Cir. 1985).   A similar challenge may be made with

regard to the deprivation of "flat" and "good time" credits.       See

Ex Parte Hatcher, 894 S.W.2d 364 (Tex. Crim. App. 1995).     The

district court did not abuse its discretion by dismissing the

§ 2241 petition for failure to exhaust.   See Fuller v. Rich, 11
F.3d 61, 62 (5th Cir. 1994).

     Similarly, the district court did not abuse its discretion

by dismissing Ellison's civil rights claim as frivolous under 28

U.S.C. § 1915(d).   See Eason v. Thaler, 14 F.3d 8, 9 (5th Cir.

1994).   Claims alleging "harm caused by actions whose
                             No. 95-20585
                                  -3-


unlawfulness would render a conviction or sentence invalid"

cannot be brought under § 1983 unless that "conviction or

sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized

to make such determination, or called into question by a federal

court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254."

Heck, 114 S. Ct. at 2372.    Otherwise, such a claim for damages is

not cognizable under § 1983 and must be dismissed.    Id.   A claim

involving a challenge to a parole proceeding is governed by Heck.

See McGrew v. Texas Bd. of Pardons & Paroles, 47 F.3d 158, 160-61

(5th Cir. 1995).   Because Ellison makes no showing that the

actions he complains of have been reviewed or declared invalid by

a state tribunal authorized to make such determination, the

district court did not abuse its discretion when it dismissed the

complaint under § 1915(d).

     Ellison's motion for CPC is DENIED as unnecessary.     The

judgment of the district court is AFFIRMED.    See Clark, 693 F.2d
382-82.   Ellison's motion to affirm the district court's judgment

and order is DENIED as unnecessary.